Exhibit 10.2

EXECUTION COPY

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of May 12,
2011, by and among Angiotech Pharmaceuticals, Inc., a corporation organized
under the Business Corporations Act of the Province of British Columbia (the
“Company”) and each of the parties listed on the signature pages hereto (the
“Consenting Noteholders”)

RECITALS

WHEREAS, the Company, the guarantors from time to time party thereto and U.S.
Bank National Association, as successor to Deutsche Bank National Trust Company,
successor to Wells Fargo Bank, N.A., as Trustee, have entered into that certain
Indenture, dated March 23, 2006 (as amended, modified or supplemented from time
to time), relating to the Company’s 7.75% Senior Subordinated Notes due 2014
(the “Notes”);

WHEREAS, the Company has voluntarily commenced proceedings under the Companies’
Creditors Arrangement Act (Canada) (the “CCAA”) with the Supreme Court of
British Columbia in order to give effect to an in-court financial restructuring
(the “CCAA Recapitalization”);

WHEREAS, in connection with the CCAA Recapitalization, the Consenting
Noteholders have entered into agreements with the Company to exchange their
Notes for equity interests in the Company.

NOW, THEREFORE, in consideration of these premises and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1. GENERAL

1.1 Definitions. As used in this Agreement the following terms shall have the
following respective meanings:

“Affiliate” of any specified person means any other person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified person. For purposes of this definition, “control,”
as used with respect to any person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Agreement” shall have the meaning assigned to it in the recitals hereto.

“CCAA” shall have the meaning assigned to it in the recitals hereto.



--------------------------------------------------------------------------------

“CCAA Recapitalization” shall have the meaning assigned to it in the recitals
hereto.

“Common Registrable Shares” means the Common Stock issued to the Consenting
Noteholders in connection with the CCAA Recapitalization (taking into account
any stock splits, stock dividends, reclassifications, recapitalizations or
similar events); provided, however, that Common Registrable Shares shall not
include any securities sold by a person to the public pursuant to a registration
statement or Rule 144 or sold in a private transaction in which the transferor’s
registration rights under this Agreement are not assigned.

“Common Stock” means the common shares of the Company (as such shares may be
reclassified from time to time).

“Company” shall have the meaning assigned to it in the recitals hereto.

“Consenting Noteholder” shall have the meaning assigned to it in the recitals
hereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC which permits inclusion or incorporation of substantial
information by reference to other documents filed by the Company with the SEC.

“Holder” means any person or entity owning of record Common Registrable Shares.

“Indemnified Holders” shall have the meaning assigned to it in Section 2.8(a) of
this Agreement.

“Initial Public Offering” means the first underwritten public offering of the
Common Stock of the Company registered under the Securities Act after the date
of this Agreement, whether pursuant to a sale of Common Stock by the Company
and/or any selling stockholder.

“Initiating Holders” shall have the meaning assigned to it in Section 2.1(a) of
this Agreement.

“Majority Holder” shall have the meaning assigned to it in Section 2.1(a) of
this Agreement.

“Minority Holder” shall have the meaning assigned to it in Section 2.1(a) of
this Agreement.

“Minority Shares” shall have the meaning assigned to it in Section 2.1(a) of
this Agreement.

 

2



--------------------------------------------------------------------------------

“Notes” shall have the meaning assigned to it in the recitals hereto.

“Public Offering” means any underwritten public offering of the Company’s Common
Stock that is registered under the Securities Act.

“Register,” “registered,” and “registration” refer to a registration effected by
preparing and filing a registration statement or similar document with the SEC
in compliance with the Securities Act and the declaration or ordering of
effectiveness of such registration statement or document by the SEC.

“Registrable Shares” means the Common Registrable Shares and any other Common
Stock held by the holders of Common Registrable Shares, whether issued directly
by the Company or upon the conversion of other equity securities of the Company
(including, without limitation, options or warrants) which may be convertible or
exercisable into Common Stock, or received with respect to any of the Common
Stock (as a result of stock splits, stock dividends, reclassifications,
recapitalizations or similar events) or otherwise; provided, however, that
Registrable Shares shall not include Registrable Shares sold by a person to the
public pursuant to a registration statement or Rule 144 or sold in a private
transaction in which the transferor’s registration rights under this Agreement
are not assigned.

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Sections 2.1, 2.2 and 2.3 hereof, including, without limitation,
all registration and filing fees, printing expenses, fees and disbursements of
counsel and accountants for the Company, reasonable fees and disbursements of
one (1) special counsel for the Holders plus one (1) Canadian counsel for the
Holders, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration, but excluding any Selling
Expenses.

“Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.

“Rule 145” shall mean Rule 145 as promulgated by the Commission under the
Securities Act, as such rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.

“SEC” or “Commission” means the Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Shares by a Holder or Holders.

“Violation” shall have the meaning assigned to it in Section 2.8(a) of this
Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 2. REGISTRATION

2.1 Demand Registration.

(a) Subject to the conditions of this Section 2.1, if the Company shall receive
a written request from the Holders of at least a majority of the Common
Registrable Shares (the “Initiating Holders”) that the Company file a
registration statement under the Securities Act covering the registration of at
least a majority of the Common Registrable Shares, then the Company shall,
within ten (10) days of the receipt thereof, give written notice of such request
to all Holders, and subject to the limitations of this Section 2.1, use its
commercially reasonable efforts to effect, as soon as practicable, the
registration under the Securities Act of all Registrable Shares that the Holders
request to be registered. Holders shall have ten (10) days after the receipt of
the Company’s notice to elect to have their Registrable Shares included in the
registration statement. Notwithstanding the foregoing, in the event that a
single Holder together with its Affiliates (collectively, a “Majority Holder”),
owns a majority of the outstanding Common Stock, then the Holders of a majority
of the Common Registrable Shares (the “Minority Holders”) that are not owned by
the Majority Holder (the “Minority Shares”) will have the right pursuant to this
Section 2.1 to request that the Company file a registration statement covering
the registration of no less than the Minority Shares. References in this
Section 2.1 to the Initiating Holders shall refer to the Minority Holders, as
applicable. The Company shall not be obligated to effect more than three
(3) such demand registrations requested by the Initiating Holders.

(b) If the Initiating Holders intend to distribute the Registrable Shares
covered by their request by means of an underwritten offering, they shall so
advise the Company as a part of their request made pursuant to this Section 2.1
or any request pursuant to Section 2.3 and the Company shall include such
information in the written notice referred to in Section 2.1(a) or Section 2.3,
as applicable. In such event, the right of any Holder to include its Registrable
Shares in such registration shall be conditioned upon such Holder’s
participation in such underwritten offering and the inclusion of such Holder’s
Common Registrable Shares in the underwritten offering to the extent provided
herein. All Holders proposing to distribute their securities through such
underwritten offering shall enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwritten
offering by the Company in consultation with the Initiating Holders (which
underwriter or underwriters shall be reasonably acceptable to both the Company
and the Initiating Holders). Notwithstanding any other provision of this
Section 2.1 or Section 2.3, if the managing underwriter advises the Company that
marketing factors require a limitation of the number of securities to be
underwritten (including Registrable Shares) then the Company shall so advise all
Holders that would otherwise be part of such underwritten offering pursuant
hereto, and the number of shares that may be included in the underwritten
offering shall be allocated as follows: (i) first, if such registration was
initiated by any Holder pursuant to this Section 2.1(a) or Section 2.3, any and
all Registrable Shares included in the underwritten offering by the Initiating
Holders, and (ii) second, to the extent of any

 

4



--------------------------------------------------------------------------------

remaining Registrable Shares which may be sold in such offering within the
limitation imposed by the managing underwriter, pro rata among any other Holder
on a pro rata basis based on the number of Registrable Shares held by all such
Holders (including the Initiating Holders). The registration statement for any
underwritten offering pursuant to this Section 2.1 shall not include any shares
of Common Stock or other securities for the account of any other holder other
than the Holders without the prior written consent of the Initiating Holders. In
no event shall any Registrable Shares be excluded from underwriting unless all
other shares are first excluded. Any Registrable Shares excluded or withdrawn
from such underwritten offering shall be withdrawn from the registration.

(c) The Company shall not be required to effect a registration pursuant to this
Section 2.1:

(i) if the Registrable Shares requested by all Holders to be registered pursuant
to such request do not have an anticipated aggregate public offering price
(before any underwriting discounts and commissions) of at least $10,000,000;

(ii) during the period starting with the date of filing of and ending on the
earlier of (i) the date one hundred eighty (180) days following the effective
date of a registration statement pertaining to a Public Offering (or ninety
(90) days in the case of a Public Offering after any Initial Public Offering)
and (ii) the date that is two hundred and seventy (270) days following the date
of filing of such registration statement; provided that the Company makes
reasonable good faith efforts to cause such registration statement to become
effective;

(iii) if within ten (10) days of receipt of a written request from Initiating
Holders pursuant to Section 2.1(a), the Company gives notice to the Holders of
the Company’s intention to undertake a Public Offering within ninety (90) days;
provided that this Section 2.1(c)(iii) shall cease to apply if such Public
Offering is not consummated within one hundred and twenty (120) days of such
notice or if the Company has previously exercised its right under this
Section 2.1(c)(iii);

(iv) if the Company shall furnish to the Holders requesting a registration
statement pursuant to this Section 2.1, a certificate signed by the Chief
Executive Officer or the Chairman of the Board stating that in the good faith
judgment of the Board of Directors of the Company, it would be seriously
detrimental to the Company and its stockholders for such registration statement
to be effected at such time, in which event the Company shall have the right to
defer such filing for a period of not more than ninety (90) days after receipt
of the request of the Initiating Holders; provided that such right to delay a
request shall be exercised by the Company not more than three (3) times in any
twelve (12) month period totaling no more than 120 days in any such twelve
(12) month period; or

(v) if the Initiating Holders propose to dispose of shares of Registrable Shares
that may be immediately registered on Form S-3 pursuant to a request made
pursuant to Section 2.3 below.

 

5



--------------------------------------------------------------------------------

2.2 Piggyback Registrations. The Company shall notify all Holders in writing of
its intent to file a registration statement under the Securities Act for
purposes of a public offering of securities of the Company (including, but not
limited to, registration statements relating to secondary offerings of
securities of the Company or any demand registrations of any third parties not
party hereto, but excluding registration statements relating to employee benefit
plans or with respect to corporate reorganizations or other transactions under
Rule 145) and will afford each such Holder an opportunity to include in such
registration statement all or part of such Registrable Shares held by such
Holder. Each Holder desiring to include in any such registration statement all
or any part of the Registrable Shares held by it shall, within fifteen (15) days
after the above-described notice from the Company, so notify the Company in
writing. Such notice shall state the intended method of disposition of the
Registrable Shares by such Holder. If a Holder decides not to include all of its
Registrable Shares in any registration statement thereafter filed by the
Company, such Holder shall nevertheless continue to have the right to include
any Registrable Shares in any subsequent registration statement or registration
statements as may be filed by the Company with respect to offerings of its
securities, all upon the terms and conditions set forth herein. To the extent
the Company undertakes a distribution of securities by prospectus in any
province of Canada, the terms of this Agreement providing for piggyback
registration rights shall apply to such offering(s) in favor of the Holders with
such changes as may be reasonably required to adapt to Canadian laws and
offering procedures.

(a) Underwritten Offering. If the registration statement pursuant to which the
Company gives notice under this Section 2.2 is for an underwritten offering, the
Company shall so advise the Holders. In such event, the right of any such Holder
to be included in a registration pursuant to this Section 2.2 shall be
conditioned upon such Holder’s participation in such underwritten offering and
the inclusion of such Holder’s Registrable Shares in the underwritten offering
to the extent provided herein. All Holders proposing to distribute their
Registrable Shares through such underwritten offering shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwritten offering by the Company. In the event that the
underwriters determine that less than all of the Registrable Shares requested to
be registered can be included in such offering after giving effect to all shares
sought to be registered by the Company, then the Registrable Shares that are
included in such offering shall be apportioned pro rata among the selling
Holders based on the number of Registrable Shares held by all selling Holders or
in such other proportions as shall mutually be agreed to by all such selling
Holders. Notwithstanding the foregoing, in no event shall the amount of
securities of the selling Holders included in the offering be reduced unless the
Common Stock of any other requesting stockholder of the Company (other than any
Holder) with similar rights to registration has first been excluded from such
registration.

(b) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration. The Registration Expenses of
such withdrawn registration shall be borne by the Company in accordance with
Section 2.4 hereof.

 

6



--------------------------------------------------------------------------------

2.3 Form S-3 Registration. In the event that the Company is eligible to register
securities on Form S-3 and shall receive from the Holders of at least ten
percent (10%) of the Common Registrable Shares outstanding a written request
that the Company effect a registration on Form S-3 or any similar short-form
registration statement and any related qualification or compliance with respect
to all or a part of the Registrable Shares owned by such Holder, the Company
will:

(a) promptly give written notice of the proposed registration, and any related
qualification or compliance, to all other Holders; and

(b) use commercially reasonable efforts to effect, as soon as practicable, such
registration and all such qualifications and compliances as may be so requested
and as would permit or facilitate the sale and distribution of all or such
portion of such Holders Registrable Shares as are specified in such request,
together with all or such portion of the Registrable Shares of any other Holder
joining in such request as are specified in a written request given within
fifteen (15) days after receipt of such written notice from the Company;
provided, however, that the Company shall not be obligated to effect any such
registration, qualification or compliance pursuant to this Section 2.3:

(i) if Form S-3 is not available for such offering by the Holders;

(ii) if the Company shall furnish to the Holders a certificate signed by the
Chief Executive Officer or Chairman of the Board of Directors of the Company
stating that in the good faith judgment of the Board of Directors of the
Company, it would be seriously detrimental to the Company and its stockholders
for such Form S-3 registration to be effected at such time, in which event the
Company shall have the right to defer the filing of the Form S-3 registration
statement for a period of not more than ninety (90) days after receipt of the
request of the Holder under this Section 2.3; provided, that such right to delay
a request shall be exercised by the Company not more than three (3) times in any
twelve (12) month period totaling no more than 120 days in any such twelve
(12) month period;

(iii) if the anticipated aggregate public offering price (before any
underwriting discounts and commissions) of the Registrable Shares requested to
be sold pursuant to this Section 2.3 is not greater than $10,000,000;

(iv) if the Company has, within the twelve (12) month period preceding the date
of such request, already effected two (2) registrations on Form S-3 for the
Holders pursuant to this Section 2.3; or

(v) in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.

(c) Subject to the foregoing, the Company shall file a Form S-3 registration
statement covering the Registrable Shares and other securities so requested to
be registered as soon as reasonably practicable after receipt of the request or
requests of

 

7



--------------------------------------------------------------------------------

the Holders and use commercially reasonable efforts to keep such registration
effective for the sale by Holders of Registrable Shares pursuant to Rule 415 if
so requested by such Holders. Notwithstanding the foregoing, the Company may
suspend the use of such shelf registration statement if in the good faith
judgment of the Board of Directors of the Company, it would be seriously
detrimental to the Company and its stockholders for such Form S-3 registration
to remain effective, in which event the Company shall have the right to suspend
the use of such registration statement for a period of not more than ninety
(90) days thereafter; provided, that such right to suspend such registration
statement shall be exercised by the Company not more than three (3) times in any
twelve (12) month period totaling no more than 120 days in any such twelve
(12) month period. Registrations effected pursuant to this Section 2.3 shall not
be counted as demands for registration or registrations effected pursuant to
Sections 2.1 or 2.2, respectively; provided further, that such right to suspend
such registration statement shall be reduced by any delay exercised by the
Company under Section 2.3(b)(ii) above.

2.4 Expenses of Registration. Except as specifically provided herein, all
Registration Expenses incurred in connection with any registration, filings,
qualification or compliance pursuant to Section 2.1, Section 2.2 or Section 2.3
herein shall be borne by the Company. All Selling Expenses incurred in
connection with any registrations hereunder, shall be borne by the holders of
the securities so registered pro rata on the basis of the number of shares so
registered. The Holders shall, however, be required to pay for expenses of any
registration proceeding begun pursuant to Section 2.1 or 2.3, the request of
which has been subsequently withdrawn by the Holders unless (a) the withdrawal
is based upon, on the advice of counsel, the omission of material adverse
information concerning the Company of which the Company was aware and failed to
advise the initiating Holders of at the time of such request or (b) the Holders
of a majority of Common Registrable Shares agree to forfeit their right to one
requested registration pursuant to Section 2.1, in which event such right shall
be forfeited by all Holders. If the Holders are required to pay the Registration
Expenses, such expenses shall be borne by the holders of securities (including
Registrable Shares) requesting such registration pro rata in proportion to the
number of shares sold by such Holder or, if the registration was not completed,
in proportion to the number of shares for which registration was requested. If
the Company is required to pay the Registration Expenses of a withdrawn offering
pursuant to clause (a) above, then the Holders shall not forfeit their rights to
request registration pursuant to Section 2.1 or Section 2.3.

2.5 Obligations of the Company. Whenever required to use commercially reasonable
efforts to effect the registration of any Registrable Shares, the Company shall
as expeditiously as reasonably possible:

(a) Prepare and file with the SEC a registration statement with respect to such
Registrable Shares and use its commercially reasonable efforts to cause such
registration statement to become effective, and, upon the request of the Holders
of a majority of the Registrable Shares registered thereunder, keep such
registration statement effective for up to one hundred twenty (120) days or, if
earlier, until the Holders have completed the distribution related thereto,
except as set forth in Section 2.3(c) .

 

8



--------------------------------------------------------------------------------

(b) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to keep such registration statement
continuously effective and to comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such registration
statement for the period set forth in paragraph (a) above.

(c) Furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Shares owned by them.

(d) Use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Holders; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.

(e) Notify each Holder covered by such registration statement at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing.

(f) In the event of an underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering and cause the appropriate officers of
the Company to participate in any “roadshow” or similar presentations to
investors in connection therewith. The Holders participating in such offering
shall also agree to enter into and perform all their respective obligations
under such an agreement.

(g) Cause all such Registrable Shares registered pursuant to this Section 2 to
be listed on a national exchange or trading system and on each securities
exchange and trading system on which similar securities issued by the Company
are then listed.

(h) Provide a transfer agent and registrar for all Registrable Shares registered
pursuant to this Agreement and a CUSIP number for all such Registrable Shares,
in each case not later than the effective date of such registration.

(i) Use all commercially reasonable efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness of a registration statement and
(ii) if such order is issued, obtain the withdrawal of any such order at the
earliest possible moment.

 

9



--------------------------------------------------------------------------------

(j) Provide copies to and permit counsel to the Holders to review each
registration statement and all amendments and supplements thereto a commercially
reasonable amount of time prior to their filing with the SEC and, except as
required by law, not file any document to which such counsel reasonably objects
in good faith; provided that in the case of an initial registration statement
such registration statement shall be provided to counsel to the Holders no fewer
than five (5) business days prior to their filing with the SEC.

(k) In connection with any underwritten offering as provided herein, upon
reasonable notice and execution of a customary confidentiality agreement by the
Holders participating in such underwritten offering, the Company shall make
available, during normal business hours, for inspection and review by the
Holders, any managing underwriters and any attorneys or accountants retained by
any such Holders or managing underwriters, all financial and other records and
all other pertinent documents of the Company as may be reasonably necessary for
the purpose of enabling the Holders and such representatives, advisors and
underwriters to conduct a due diligence investigation with respect to the
Company and the accuracy of such registration statement.

2.6 Termination of Registration Rights. All registration rights granted under
this Agreement pursuant to Section 2.1, 2.2 and 2.3 shall terminate and be of no
further force and effect with respect to any particular Holder, on the date that
such Holder no longer holds Registrable Shares, provided that the other
provisions of this Agreement shall remain in full force and effect.

2.7 Furnishing Information. As a condition precedent to the obligation of the
Company to take any actions pursuant to Section 2.1, Section 2.2 or Section 2.3
hereof with respect to any particular selling Holder, such selling Holder shall
furnish to the Company such information regarding itself, the Registrable Shares
held by it and the intended method of disposition of such securities as shall be
reasonably or customarily required to effect the registration of their
Registrable Shares. At a commercially reasonable time prior to the anticipated
filing date of each registration statement provided for herein, the Company
shall notify each selling Holder of the information the Company requires from
such Holder if such information has not been previously provided by the Holder
in order to include their Registrable Shares in such registration statement.

2.8 Indemnification. In the event any Registrable Shares are included in a
registration statement under Sections 2.1, 2.2 or 2.3:

(a) The Company agrees to indemnify and hold harmless each Holder, the partners,
affiliates, members, officers, directors, employees, stockholders,
representatives and agents of each Holder, any underwriter (as defined in the
Securities Act) for such Holder and each person, if any, who controls such
Holder or underwriter within the meaning of the Securities Act or the Exchange
Act (collectively, the “Indemnified Holders”), against any losses, claims,
damages, or liabilities (joint or several), or actions in respect thereof, to
which they may become subject under the Securities Act (or any rule or
regulation promulgated under the Act), the Exchange Act or other federal or
state law, insofar as such losses, claims, damages or liabilities or actions

 

10



--------------------------------------------------------------------------------

in respect thereof arise out of or are based upon any of the following
statements, omissions or violations (collectively, a “Violation”): (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto; (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with the offering covered by such registration statement; and the
Company will pay as incurred to each such Indemnified Holder for any legal or
other expenses reasonably incurred and documented by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided however, that the indemnity agreement contained in this Section 2.8(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company, which consent shall not be unreasonably withheld, nor shall the Company
be liable in any such case for any such loss, claim, damage, liability or action
to the extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by such Indemnified Holder.

(b) Each Holder, severally and not jointly, agrees, if Registrable Shares held
by such Holder are included in the securities as to which such registration or
qualification is being effected, to indemnify and hold harmless the Company,
each of its directors who has signed the registration statement, its officers
and each person, if any, who controls the Company within the meaning of the
Securities Act, and any other Holder selling securities under such registration
statement or any of such other Holder’s affiliates, members, partners,
directors, officers, employees, stockholders, representatives, agents or any
person who controls such Holder, against any losses, claims, damages or
liabilities (joint or several) or actions in respect thereof to which the
Company or any such director, officer, controlling person or other such Holder,
or affiliate, member, partner, director, officer, employee, stockholder,
representative, agent or controlling person of such other Holder may become
subject under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages or liabilities or actions in
respect thereto that arise out of or are based upon any Violation, in each case
to the extent (and only to the extent) that such Violation occurs in reliance
upon and in conformity with written information furnished by such Holder and
stated to be specifically for use therein; and each such Holder will pay as
incurred any legal or other expenses reasonably incurred by the Company or any
such director, officer, controlling person or other Holder, or affiliate,
member, partner, officer, director, employee, stockholder, representative, agent
or controlling person of such other Holder in connection with investigating or
defending any such loss, claim, damage, liability or action if it is judicially
determined that there was such a Violation; provided, however, that the
indemnity agreement contained in this Section 2.8(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder, which consent shall
not be unreasonably withheld; provided further, that in no event shall any
indemnity with respect to a Holder under this Section 2.8(b) exceed the net
proceeds from the offering received by such Holder.

 

11



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section 2.8 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 2.8, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain its own counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action will not relieve the indemnifying party from any liability it
may have to any indemnified party to the extent it is not materially prejudiced
as a result thereof, and in any event will not relieve it of any liability that
it may have to any indemnified party otherwise than under this Section 2.8.

(d) If the indemnification provided for in this Section 2.8 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the Violation(s) that resulted in such loss, claim, damage or
liability, as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by a court of law by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission to state a material
fact relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, that in no event shall any contribution by a Holder hereunder exceed
the net proceeds from the offering received by such Holder and no person guilty
of fraudulent misrepresentation, within the meaning of Section 10(f) of the
Securities Act, shall be entitled to contribution from any person who is not
guilty of such fraudulent misrepresentation.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 

12



--------------------------------------------------------------------------------

(f) The obligations of the Company and Holders under this Section 2.8 shall
survive completion of any offering of Registrable Shares in a registration
statement and the termination of this Agreement. No indemnifying party, in the
defense of any such claim or litigation, shall, except with the consent of each
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

2.9 Assignment of Registration Rights. Each Holder may at any time assign its
right to have the Company register Registrable Shares pursuant to this
Agreement; provided, however, such transferee shall enter into an agreement
binding such transferee to the provisions set forth in this Agreement.

2.10 Limitation on Subsequent Registration Rights. After the date of this
Agreement, the Company shall not, without the prior written consent of the
holders of a majority of the Common Registrable Shares, which consent shall not
be unreasonably withheld, enter into any agreement with any holder or
prospective holder of any securities of the Company that would grant such holder
registration rights.

2.11 Reporting. In the event the Company ceases to file periodic reports with
the SEC, the Company will cause to be furnished to the Holders:

(a) within 90 days after the end of each fiscal year:

(i) audited year-end consolidated financial statements of the Company and its
Subsidiaries (including balance sheets, statements of operations and statements
of cash flows) that would be required from an SEC registrant in an Annual Report
on Form 10-K, prepared in accordance with GAAP, including a report on the annual
financial statements by certified independent accountants; and

(ii) the information described in Item 303 of Regulation S-K under the
Securities Act (“Management’s Discussion and Analysis of Financial Condition and
Results of Operations”) with respect to such period, to the extent such
information would otherwise be required to be filed in an Annual Report on Form
10-K;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year:

(i) unaudited quarterly consolidated financial statements of the Company and its
Subsidiaries (including balance sheets, statements of operations and statements
of cash flows) that would be required from an SEC registrant in a Quarterly
Report on Form 10-Q, and a SAS 100 review by certified independent accountants,
prepared in accordance with GAAP, subject to normal year-end adjustments; and

(ii) the information described in Item 303 of Regulation S-K under the
Securities Act with respect to such period, to the extent such information would
otherwise be required to be filed in a Quarterly Report on Form 10-Q;

 

13



--------------------------------------------------------------------------------

(c) within 5 business days after the occurrence of each event that would have
been required to be reported in a Current Report on Form 8-K under the Exchange
Act if the Company had been a reporting company under the Exchange Act, current
reports containing substantially all of the information that would have been
required to be contained in a Current Report on Form 8-K under the Exchange Act
under such items if the Company had been a reporting company under the Exchange
Act; provided, however, that no such current report will be required to be
furnished if the Company determines in its good faith judgment that such event
is not material to holders of its common stock or the business, assets,
operations, financial positions or prospects of the Company and its
Subsidiaries, taken as a whole;

(d) within 10 business days after causing the annual report and quarterly
reports required by clauses (a) and (b) of this Section 2.11 to be furnished to
the Holders, hold a conference call to discuss such report and the results of
operations for the reporting period, it being understood that any such
conference call shall not be open to the public if the Company ceases to file
periodic reports with the SEC;

(e) post on its website no fewer than three business days prior to the date of
the conference call required to be held in accordance with this paragraph,
announcing the time and date of such conference call and the manner of accessing
the conference call; and

(f) maintain a website (which may be non-public) to which the Holders, bona fide
prospective purchasers of Registrable Shares, broker-dealers, securities
analysts and market makers are given access and to which all of the information
required by this covenant is posted or provide the information to such persons
pursuant to an intralinks site; provided, that prior to the Company being
required to provide any such information pursuant to this Section 2.11, any such
Holder shall be subject to confidentiality provisions with respect to such
information and if requested by the Company a representation, reasonably
satisfactory to the Company, that such Holder is not a competitor of the
Company.

So long as the Company files periodic reports with the SEC, the Company will
hold conference calls within the time frame provided in 2.11(d) above that are
generally open to the public.

2.12 “Market Stand-off” Agreement. Each Holder agrees that it will not, without
the prior written consent of the managing underwriter, during the period
commencing on the date of the final prospectus relating to the Company’s Initial
Public Offering and ending on the date specified by the Company and the managing
underwriter (such period not to exceed one hundred eighty (180) days), (i) lend,
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right, or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
Registrable Shares or any securities convertible into or exercisable or
exchangeable (directly or indirectly) for Registrable Shares (whether such
shares or any such securities are then owned by the Holder or are thereafter
acquired), or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part,

 

14



--------------------------------------------------------------------------------

any of the economic consequences of ownership of such securities, whether any
such transaction described in clause (i) or (ii) above is to be settled by
delivery of Registrable Shares or other securities, in cash, or otherwise. The
foregoing provisions of this Section 2.12 shall apply only to the Company’s
Initial Public Offering and shall not apply to the sale of any shares to an
underwriter pursuant to an underwriting agreement in connection with any
registration pursuant to this Agreement. The underwriters in connection with
such registration are intended third-party beneficiaries of this Section 2.12
and shall have the right, power, and authority to enforce the provisions hereof
as though they were a party hereto. Each Holder further agrees to execute such
agreements as may be reasonably requested by the underwriters in connection with
such registration that are consistent with this Section 2.12 or that are
necessary to give further effect thereto.

SECTION 3. MISCELLANEOUS

3.1 No Assignment. Except as provided in Section 2.9 hereto, the provisions
hereof shall not be assignable hereunder.

3.2 Amendment and Waiver. No term of this Agreement may be amended or modified
and the observance of any term of this Agreement may not be waived (either
generally or in a particular instance and either retroactively or
prospectively), without the prior written consent of the Company and Holders of
66-2/3% of the Common Registrable Shares, provided however that the third
sentence of Section 2.1(a), Sections 2.2, 2.5(a) and (b) as they relate to
demand requests pursuant to Section 2.1(a), 2.8, 2.9, 2.11(a), (b) and (c) and
this Section 3.2 as it relates to this proviso shall require the consent of
every Holder adversely affected by any such amendment or waiver. Any amendment
or waiver effected in accordance with this paragraph shall be binding upon each
holder of any Registrable Shares then outstanding, each future holder of all
such Registrable Shares, and the Company.

3.3 Entire Agreement. This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof, and supersedes all existing
agreements among them concerning such subject matter, whether written or oral.

3.4 Notices. All notices, requests, payments, instructions or other documents to
be given hereunder will be in writing or by written telecommunication, and will
be deemed to have been duly given if (i) delivered personally (effective upon
delivery), (ii) mailed by certified mail, return receipt requested, postage
prepaid (effective five business days after dispatch), (iii) sent by a
reputable, established courier service that guarantees overnight delivery
(effective the next business day) or (iv) dispatched by telecopier (if the
telecopy is in complete, readable form effective upon dispatch), addressed as
follows (or to such other address as the recipient party may have furnished to
the sending party for the purpose pursuant to this Section 3.4):

 

  (a)    If to the Company, to:         Angiotech Pharmaceuticals, Inc.        
1628 Station Street   

 

15



--------------------------------------------------------------------------------

     Vancouver, British Columbia         Canada V6A 1B6         Facsimile: (604)
221-6915         Attn: General Counsel         with copies (which shall not
constitute notice) sent at the same time and by the same means to:      Willkie
Farr & Gallagher LLP         787 Seventh Avenue         New York, New York 10019
        Attn: Cristopher Greer, Esq.         Facsimile: (212) 728-9214      (b)
   If to the Holders:         As set forth on the signature pages hereto     
with copies (which shall not constitute notice) sent at the same time and by the
same means to:      Latham & Watkins LLP         355 S. Grand Avenue         Los
Angeles, California 90071         Attn: Cynthia A. Rotell, Esq.        
Facsimile: (213) 891-8763         And         Goodmans LLP         Bay Adelaide
Center         333 Bay Street, Suite 3400         Toronto, Ontario M5H2H7     
   Attn: Celia K. Rhea         Facsimile: (416) 979-1234   

3.5 Waiver. Any waiver must be in writing, and any waiver by any party of a
breach of any provision of this Agreement shall not operate as or be construed
to be a waiver of any other breach of that provision or of any breach of any
other provision of this Agreement. The failure of a party to insist upon strict
adherence to any term of this Agreement on one or more occasions will not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

16



--------------------------------------------------------------------------------

3.6 Severability. If any provision of this Agreement is invalid, illegal or
unenforceable, such provision shall be ineffective to the extent, but only to
the extent of, such invalidity, illegality or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement, unless such a construction would be unreasonable.

3.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

3.8 Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflict of
laws.

[SIGNATURE PAGE FOLLOWS]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or have
caused this Agreement to be duly executed on their respective behalf by their
respective officers thereunto duly authorized, as of the date first above
written.

 

ANGIOTECH PHARMACEUTICALS, INC.   By:  

/s/ K. Thomas Bailey

  Name:   K. Thomas Bailey   Title:   Chief Financial Officer

[Signature Page to Registration Rights Agreement]